Title: To George Washington from James McHenry, 8 November 1795
From: McHenry, James
To: Washington, George


          
            Sir.
            Near Baltimore 8 Novr 1795
          
          I inclose you an exposition of the principles of a new bank proposed to be established in Baltimore, designed to be laid before our Legislature at Annapolis of which I beg your acceptance and perusal. The thing having been composed at the

Sulphur Springs in Greenbrier County and the authorities added since my return (which was only monday week) you will make allowance for some of its defects that such a situation must have unavoidably occasioned. I expect a charter will be granted.
          Mr Scott informs me that an application will also be made to the legislature for a loan to forward the public buildings in Washington. It is probable that I shall be able to leave my family to take my seat in the Senate sometime next week where I shall favour the application as far as my influence extends should it have met with your approbation.
          Perhaps it may serve to lead to the plan the opposers of the treaty mean to pursue as well as to its extent, to mention an observation made by Mr Randolph (Son in law of Mr Jefferson) at the public table at the Sulphur Springs where most of the company were of one sentiment. “I hope that something may yet happen to prevent the execution of the treaty.” Mr Giles was at table. He expects that “something will be said in your speech about the treaty which will afford his party an oppertunity to express their opinions” Before I left the springs I sent to the Winchester paper a supposed address to you from the people of Greenbrier, which expresses my opinion. I believe it was published in that of the 15 Ultimo if you wish to see it.
          Let me add my humble intreaties to that of the prayers of all good men, that the late publications pointed at yourself, with the evident intention to induce you either to resign or withdraw from another election, may not be permitted to have that effect. You know the force and danger of the present crisis and how indispensible your remaining at the helm is to subdue it and give permanency to our prosperity and government. I am Sir most sincerely and truly your most ob. st
          
            James McHenry
          
        